Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered April 25, 1991, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant contends on this appeal that his sentence of 3 to 9 years’ imprisonment was harsh and excessive. The record reveals that defendant voluntarily, knowingly and intelligently waived his right to appeal from the judgment as a part of his plea agreement (see, People v Seaberg, 74 NY2d 1, 5; People v Bennett, 152 AD2d 886, 887, lv denied 74 NY2d 845) and the judgment must therefore be affirmed (see, People v Callahan, 80 NY2d 273). Were we to consider the merits of defendant’s argument, we would find no basis to disturb the sentence imposed by County Court given that defendant’s plea was in satisfaction of one 10-count indictment and another six-count indictment and defendant knew that he would receive the sentence ultimately imposed by County Court, which was less than the harshest possible sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.